Exhibit 10.41

BLUCORA, INC.

RESTATED 1996 FLEXIBLE STOCK INCENTIVE PLAN

NOTICE OF GRANT OF PERFORMANCE-VESTING RESTRICTED STOCK UNITS

Unless otherwise defined herein, the terms defined in the Restated 1996 Flexible
Stock Incentive Plan (the “Plan”) of Blucora, Inc. (the “Company”) will have the
same defined meanings in this Notice of Grant of Performance-Vesting Restricted
Stock Units (the “Notice of Grant”).

 

  Name:   Ajay Kumar   Date of Grant:   August 22, 2013   Maximum Award:  
150,000

You have been granted an award (the “Award”) of performance-vesting restricted
stock units (“RSUs”) under the Plan on the date specified above (the “Date of
Grant”). The aggregate maximum possible number of RSUs subject to the Award is
also set forth above (the “Maximum Award”). Each of the RSUs (a “Unit”) is
equivalent to one share of the common stock of the Company (“Stock”) for
purposes of determining the number of shares of Stock (a “Share” or “Shares”)
subject to the Award. None of the RSUs will be issued (nor will you have the
rights of a stockholder with respect to the underlying Shares) until the
following vesting conditions are satisfied:

Vesting Schedule: Subject to the terms of the Plan, the Notice of Grant, and the
Performance-Vesting Restricted Stock Unit Agreement attached hereto as Exhibit A
(the “Agreement”), and provided you remain continuously engaged as an employee
of the Company or its Affiliates from the Date of Grant through the applicable
vesting dates, the RSUs will become earned and vested as follows:

 

  •   Performance-Based Vesting Conditions: Subject to further time vesting as
provided below, the number of RSUs that become earned (the “Performance-Adjusted
Units”), if any, during each of the performance periods described below (each, a
“Performance Period”) will not exceed the maximum number specified for such
Performance Period (the “Performance Period Maximum Award”) and will be
determined in accordance with the performance measures, targets and methodology
set forth in Appendix 1 attached hereto.

 

Performance Period

   Dates of Performance Period      Performance Period
Maximum Award  

Performance Period I

     7/1/13 through 12/31/13         15,000   

Performance Period II

     1/1/14 through 12/31/14         60,000   

Performance Period III

     1/1/15 through 12/31/15         75,000   



--------------------------------------------------------------------------------

  •   Time-Based Vesting Conditions: In addition to the performance-based
vesting conditions stated above, any RSUs that are earned for a Performance
Period and become Performance-Adjusted Units are also subject to the following
time-based vesting conditions, and no shares of Stock will be issued in
settlement of any such Performance-Adjusted Units until such
Performance-Adjusted Units become vested on the dates and in the amounts
specified below (the “Vested Performance-Adjusted Units”).

 

Vesting Date

   % of Total
Performance-Adjusted Units
Vested on Vesting Date  

The Certification Date (as such term is defined in Appendix 1).

     50 % 

At the end of each six-month period after the Measurement Date (as such term is
defined in Appendix 1) (i.e., on June 30 and December 31 of the applicable
year), such that the Performance-Adjusted Units earned for a Performance Period
will be fully vested on the two-year anniversary of the Measurement Date for
such Performance Period.

     12.5 % 

You acknowledge and agree that the Notice of Grant and the vesting schedule set
forth herein do not constitute an express or implied promise of your continued
engagement as an employee for the vesting period, for any period, or at all, and
will not interfere with your right or the Company’s right to terminate your
relationship with the Company or its Affiliates at any time, with or without
cause.

You hereby agree to accept as binding, conclusive and final all decisions or
interpretations of the Plan Administrator upon any questions relating to the
Plan and the Award.

[Signature Page Follows]

 

-2-



--------------------------------------------------------------------------------

By your signature below, you agree that the Notice of Grant, including Appendix
1, the Agreement, the Plan, and any employment agreement entered into between
you and the Company, as currently in effect and as may be amended, supplemented
or restated from time to time (the “Employment Agreement”), constitute your
entire agreement with respect to the Award and may not be modified adversely to
your interest except by means of a writing signed by the Company and you.

 

BLUCORA, INC.

By:  

/s/ Linda Schoemaker

  Linda Schoemaker   General Counsel and Secretary

/s/ Ajay Kumar

Ajay Kumar

 

-3-



--------------------------------------------------------------------------------

APPENDIX 1

Performance-Based Vesting Conditions

(a) Definitions. For purposes of the this Appendix 1, capitalized terms used
herein and defined in the Notice of Grant shall have the meanings assigned to
them therein, and the following terms will have the following meanings:

“Adjusted EBITDA” is calculated by adjusting GAAP net income, excluding the
impact of discontinued operations, net of taxes, income taxes, depreciation,
amortization of intangible assets, stock-based compensation, other loss
(income), net (which includes such items as interest expense and interest
income, gains or losses from the disposal of assets, adjustment to the fair
values of contingent liabilities related to business combinations, gains on
resolution of contingencies and litigation settlements), transaction related
expenses and the impact of any purchase accounting adjustments to the extent
such impact is not already adjusted.

“Measurement Date” means the last day of the applicable Performance Period.

“Performance Goal” means the target achievement for each Performance Metric as
set forth on the attached matrix.

“Revenue” means revenue as reported in accordance with GAAP (which reflects
total gross sales less sales returns).

(b) Performance-Based Vesting.

(i) The determination of the number of Performance-Adjusted Units will be based
on the weighted average percentage achievement of the following performance
metrics (each, a “Performance Metric”) during each Performance Period:

 

Performance Metric

   Weighting     Targets & Potential Payouts  

Revenue

     35 %      See Performance Matrix   

Adjusted EBITDA

     65 %      See Performance Matrix   

The number of Performance-Adjusted Units for a Performance Period will be
determined by multiplying the Performance Period Maximum Award by the weighted
average of the percentage achievements (weighted as set forth in the table
above) of the Performance Goal for the Performance Period as set forth on the
attached Performance Matrix, which sets forth the target/plan amounts for each
Performance Period, and specifies how the level of target/plan achievement is
converted on a scale to achievement under this Award.



--------------------------------------------------------------------------------

The Compensation Committee of the Company’s Board of Directors, a Plan
Administrator of the Plan (the “Compensation Committee”), may in its sole
discretion adjust the Revenue and Adjusted EBITDA Performance Goal from time to
time on or prior to the Certification Date (as defined below) to take into
account items such as losses from discontinued operations, the cumulative effect
of accounting changes, acquisitions or divestitures, or sales of assets.

(ii) To the extent the percentage achievement for each Performance Metric is
less than the maximum percentage set forth on the attached matrix, any RSUs that
do not become Performance-Adjusted Units will immediately be forfeited as of the
Certification Date for the applicable Performance Period.

(c) Certification of Performance-Adjusted Units. Within the first calendar
quarter following each Measurement Date but in no event later than March 15 of
each such quarter, the Compensation Committee will certify in writing the degree
of achievement of the Performance Goal and the number of Performance-Adjusted
Units earned for the applicable Performance Period (the “Certification Date”).

(d) Determinations. All calculations and determinations under this Appendix 1,
including without limitation, the determination of the percentage achievement of
the Performance Goals, will be made by the Compensation Committee in the
exercise of its sole discretion, and all such calculations and determinations
will be final.

 

-2-



--------------------------------------------------------------------------------

EXHIBIT A

BLUCORA, INC.

RESTATED 1996 FLEXIBLE STOCK INCENTIVE PLAN

PERFORMANCE-VESTING RESTRICTED STOCK UNIT AGREEMENT

The Company has granted to the employee (the “Employee”) listed on the Notice of
Grant to which the Agreement is attached an Award consisting of RSUs subject to
the terms and conditions set forth in the Notice of Grant, including Appendix 1
thereto, and the Agreement. The Award has been granted pursuant to the Plan, the
provisions of which are incorporated herein by reference.

Unless otherwise defined herein or in the Notice of Grant, capitalized terms
will have the meanings assigned under the Plan or in the Notice of Grant.

1. The Award. The Company hereby awards to the Employee the RSUs set forth in
the Notice of Grant, which, based on the level of attainment of the
performance-based vesting described in the Notice of Grant, may result in the
Employee earning as little as zero RSUs or as many RSUs as the Maximum
Award. Subject to the terms of the Notice of Grant, the Agreement and the Plan,
each Unit of the RSUs, to the extent it is earned and vests and becomes a Vested
Performance-Adjusted Unit, represents a right to receive one Share on the
applicable vesting date. Unless and until the RSUs become Vested
Performance-Adjusted Units, as set forth in the Notice of Grant, the Employee
will have no right to receive Shares. Prior to actual distribution of Shares
pursuant to any Vested Performance-Adjusted Units, any such RSUs and
Performance-Adjusted Units will represent an unsecured obligation of the
Company, payable (if at all) only from the general assets of the Company.

2. Vesting of Performance-Adjusted Units. Except as otherwise provided by the
Agreement, and subject to Plan Section 16 and to any other relevant Plan
provisions, the Performance-Adjusted Units will vest and become Vested
Performance-Adjusted Units as provided in the Notice of Grant. The effect of a
Company-approved unpaid leave of absence on the terms and conditions of the
Award will be determined by the Plan Administrator and subject to applicable
laws.

3. Forfeiture upon Termination of Service. Notwithstanding any contrary
provision of the Agreement or the Notice of Grant, if the Employee terminates
service as an employee for any or no reason, any RSUs that have not become
Vested Performance-Adjusted Units as of the date of termination will be
forfeited at no cost to the Company.



--------------------------------------------------------------------------------

4. Payment after Vesting. Any Vested Performance-Adjusted Units will be paid to
the Employee (or in the event of the Employee’s death, to his or her estate) in
Shares on, or as soon as practicable after, the applicable vesting date (but in
any event, by the fifteenth day of the third month following the tax year in
which the Performance-Adjusted Units vest) provided that, to the extent
determined appropriate by the Company, the minimum statutorily required federal,
state and local withholding taxes with respect to such Vested
Performance-Adjusted Units will be paid by reducing the number of Vested
Performance-Adjusted Units actually paid to the Employee. The Company will not
be required to issue fractional Shares upon the settlement of the Vested
Performance-Adjusted Units.

5. Payments after Death. Any distribution or delivery to be made to the Employee
under the Agreement will, if the Employee is then deceased, be made to the
administrator or executor of the Employee’s estate. Any such administrator or
executor must furnish the Company with (a) written notice of his or her status
as transferee and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.

6. Corporate Transaction. Notwithstanding any provision herein or in the Plan to
the contrary, in the event of any Corporate Transaction during a Performance
Period, any outstanding RSUs that have not previously become
Performance-Adjusted Units and have not previously been forfeited will become
Performance-Adjusted Units at the level of 100% of plan achievement, as set
forth on the attached matrix, immediately prior to the effective date of the
Corporate Transaction. Any RSUs that do not become Performance-Adjusted Units in
accordance with this paragraph 6 will be canceled upon the effectiveness of the
Corporate Transaction. Any Performance-Adjusted Units will be treated in the
same manner as outstanding RSUs that are time-vested are treated in the
Corporate Transaction in accordance with the terms of the Plan, the Notice of
Grant and the Agreement.

7. Rights as Stockholder. Neither the Employee nor any person claiming under or
through the Employee will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares will have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
the Employee or the Employee’s broker.

8. No Effect on Employment. The Employee’s employment with the Company and its
Affiliates is on an at-will basis only. Accordingly, the terms of the Employee’s
employment with the Company and its Affiliates will be determined from time to
time by the Company or the Affiliates employing the Employee (as the case may
be), and the Company or the Affiliates will have the right, which is hereby
expressly reserved, to terminate or change the terms of the employment of the
Employee at any time for any reason whatsoever, with or without good cause or
notice.

9. Address for Notices. Any notice to be given to the Company under the terms of
the Agreement will be addressed to the Company at 10900 NE 8th Street, Suite
800, Bellevue, WA 98004; Attn: Stock Administration, or at such other address as
the Company may hereafter designate in writing or electronically.

 

-2-



--------------------------------------------------------------------------------

10. Award is Not Transferable. Except to the limited extent provided in
paragraph 5, the Award and the rights and privileges conferred hereby will not
be transferred, assigned, pledged or hypothecated in any way (whether by
operation of law or otherwise) and will not be subject to sale under execution,
attachment or similar process. Upon any attempt to transfer, assign, pledge,
hypothecate or otherwise dispose of the Award, or any right or privilege
conferred hereby, or upon any attempted sale under any execution, attachment or
similar process, the Award and the rights and privileges conferred hereby
immediately will become null and void.

11. Binding Agreement. Subject to the limitation on the transferability of the
Award contained herein, the Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

12. Additional Conditions to Issuance of Stock. If at any time the Company will
determine, in its discretion, that the listing, registration or qualification of
Shares upon any securities exchange or under any state or federal law, or the
consent or approval of any governmental regulatory authority is necessary or
desirable as a condition to the issuance of Shares to the Employee (or his or
her estate), such issuance will not occur unless and until such listing,
registration, qualification, consent or approval will have been effected or
obtained free of any conditions not acceptable to the Company. The Company will
make all reasonable efforts to meet the requirements of any such state or
federal law or securities exchange and to obtain any such consent or approval of
any such governmental authority.

13. Plan Governs. The Agreement and the Notice of Grant are subject to all terms
and provisions of the Plan. In the event of a conflict between one or more
provisions of the Agreement or the Notice of Grant and one or more provisions of
the Plan, the provisions of the Plan will govern.

14. Plan Administrator Authority. The Plan Administrator will have the power to
interpret the Plan and the Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any RSUs have become
Performance-Adjusted Units and whether or not any Performance-Adjusted Units
have become Vested Performance-Adjusted Units). All actions taken and all
interpretations and determinations made by the Plan Administrator in good faith
will be final and binding upon the Employee, the Company and all other
interested persons. No member of the Plan Administrator will be personally
liable for any action, determination or interpretation made in good faith with
respect to the Plan or the Agreement.

15. Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the internal substantive laws of the State
of Washington without reference to any choice of law rules.

 

-3-



--------------------------------------------------------------------------------

16. Employment Agreement; Conflicting Terms. Notwithstanding anything to the
contrary contained in the Notice of Grant, in the Agreement or in the Plan, in
the event of any conflict between the terms and conditions of the RSUs as set
forth in the Notice of Grant, in the Agreement and in the Plan, as the case may
be, and the terms and conditions of the Employment Agreement, the terms and
conditions of the Employment Agreement will prevail.

 

-4-